UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7567


SHARON RENEE CHABASSOLE,

                   Plaintiff - Appellee,

            v.

ROBERT WILLIAM WAZNEY,

                   Defendant - Appellant.



                                     No. 20-7714


SHARON RENEE CHABASSOLE,

                   Plaintiff - Appellee,

            v.

ROBERT WILLIAM WAZNEY,

                   Defendant - Appellant.



Appeals from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:20-cv-02399-HMH)


Submitted: June 29, 2021                                      Decided: July 1, 2021
Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert William Wazney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Robert William Wazney seeks to appeal from the

district court’s orders: (1) denying his “motion to appeal” from the magistrate judge’s

recommendation and denying his motion for stay, and (2) adopting the report and

recommendation of the magistrate judge and remanding the underlying domestic

proceeding back to state court. We dismiss the appeals. Remand orders are generally “not

reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d).             The Supreme Court has

explained that the appellate restrictions of “§ 1447(d) must be read in pari materia with

§ 1447(c), so that only remands based on grounds specified in § 1447(c) [i.e., lack of

subject matter jurisdiction and defects in removal procedures] are immune from review

under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995).

Whether a remand order is reviewable is not based on a district court’s explicit citation to

§ 1447(c); “[t]he bar of § 1447(d) applies to any order invoking substantively one of the

grounds specified in § 1447(c).” Borneman v. United States, 213 F.3d 819, 824-25 (4th

Cir. 2000).

       Here, the district court remanded the case to the state court after finding that it lacked

subject matter jurisdiction. Accordingly, we lack jurisdiction to review the merits of the

district court’s orders. We deny Wazney’s motion for oral argument via teleconference

and we dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                   DISMISSED

                                               3